         Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 1 of 7



UNITED STATES DISTRICT              COURT
                FOR THE
WESTERN    DISTRICT OF NEW YORK

BLACK LOVE RESISTS          ]N THE RUST, eI al
                       Plaintiff                              NOTICE OF MOTION
                                                              TO QUASH STTBPOENA
                v                                              l-B-cv-719
                                                              Assigned Judge:
CITY OF BUFFALO, et dI.,                                      Hon. Christina Reiss
              Defendant

                PLEASE TAKE NOTICE,          that upon the attached affidavit of
MICHAEi,   J.    HII-,I-,ERY,   Assistant District Attorney, of counsel to         JOHN

J.   FLYNN,     the District Attorney of Erie County, sworn to on the 1lth
day of     , 202I, and upon all papers heretofore f iled herein, the
         .Tune

undersigned will move before the Hon. Christina C. Reiss, Dist.rlct
Court Judge, Buffal-o Courtroom, U.S. District Court for the Western
District of         New   York, Buffalo,      New   York, on the        day of   'June,
202L, dt l-0:00 o'clock in t.he forenoon, or as soon thereafter                      as

counsel may be heard, for an order quashing or modifying the
                                   Erie County District Attorney's
subpoena duces tecum served upon the
Office, and for such other relief as may be just and proper.
DATED:          Buffalo,        New York         Respectfully submitted,
                ,June LI   ,    202L
                                                 JOHN   J.   FLYNN
                                                 DISTRICT ATTORNEY
                                                 Erie County
                                                 Byr MICHAEI-, J. HILLERY
                                                 Assistant District Attorney
                                                 of Counsel
                                                 25 Delaware Avenue
                                                 Buffalo, New York ]-4202
TO              Darius Charney,        Esq
           Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 2 of 7



UNITED STATES DISTRICT          COURT
          FOR THE
WESTERN DISTRICT OF NEW YORK


BI-.,ACK   LOVE RESISTS   IN THE RUST, et dI.    ,
                     Plaintiff                          AFFIDAVIT

              v
                                                         1B   -CV- 7 r-9

CITY OF BUFFALO, et d1.,
              Defendant

STATE OF NEW YORK
COUNTY OF ERIE                     ss.
CITY OF BUFFALO
              MICHAEI-.,   J. HILLERY, being duly sworn, deposes and says:
              l-.   I   am   an attorney duly admitted to practice l-aw before
this Court.
              2.    I am an Assistant Dist,rict Attorney, appearing of
counsel to JOHN J. FLYNN, District              Attorney of Erie County,    on

behalf of the People of the State of            New York.

              3.
               This affidavit is submitted in support of the
People's motion to quash the judiciaL subpoena duces tecum, received
in the District Attorney's Office on May 26, 2021,, requesting 1-) "a
copy of the Erie County District Attorney's Problem Officer List";
2) "a11 documents concerning and/or reflecting the date (s) on which
the Erie County District Attorney's Office added BPD officers 'Joseph
Hassett, Rj-chard Hy, and          Thomas Zak   to the Problem Officer List";
3) "al1 documents concerning t,he reasons for the Erie County
District Attorney's Office's decisj-on to include BPD offlcers,Joseph
Hassett, Richard Hy, and Thomas Zak on the Problem Officer List,
       Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 3 of 7



including, but, not limit.ed to, (i)     Internal Affairs Division,
                                                 BPD

misconduct investigation, and other disciplinary records, (ii)
affidavits and witness statements, (iii) transcripts and audio and
video recordings of depositions, wiLness interviews, and courL
proceediflgs , and ( iv) court orders and decisions ,' and 4) "all-
documents regarding communj-cations between the            Erie County District
Attorney's Office and the         BPD   regarding the former's concerns about
misconduct committed by and/or the testimonial credibility                of   BPD

officers Joseph Hassett, Richard Hy, and Thomas Zak."
          4. Plaintiff's    first request cannot be                  accommodated

because the District        Attorney's Office does not keep a            "Probl-em

Officer List.   "

           5.       For similar reasons, the Distrj-ct Attorney's Office
cannot accommodate plaintiff's           second   request. There is no "Probl-em
Officer List," and no documents concerning such a Iist.
           6.       However, in April           2OLg, the District    Attorney's
Office determined that it would "no longer call Officer Hassett as
a wj-tness in any pending or future criminal action" because of
problems with his credibility.                 District Attorney ,John J. Flynn
not.ified Commissioner Byron C. Lockwood of this determination by
l-etter dated April 17, 2Ol9 (A copy of this letter is attached)                .



           7.              third request is for "a11 documents"
                    Plaintiff's
related to the District Attorney's Office's reasons for including
"BPD officers Joseph Hassett, Richard HY, and Thomas Zak on the


                                           2
        Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 4 of 7



Problem   Officer List."      As there is no such list,    there are no such
documents.
              8.                Hassett, however, the District
                     As to Officer
Attorney's decision to cease from calling him as a witness in any
pending or fut,ure prosecution was inf ormed by a revj-ew of his
Buffalo Police Department internal affairs fi1es.
         9. The District Attorney's Office opposes production of
Officer Hassett's internal affairs files for various rdasons.
         LO. First, ilo materj-als contained in these files             were

generated by the District Attorney's Office.
          l-l-. Second, as those materials were used by the District
Attorney's Office to determj-ne Officer Hassett's fitness to be
called as a witness, they should be considered protecLed,
interagency material-s under Public Officers Law S 87(z) (g).
              1,2. Based on the interagency purpose surrounding the
District      Attorney's Office's examination of those materials,
plaintiff's        request is more appropriately direct.ed to the Buffalo
Police Department via the freedom of informatj-on law.
              1-3. Finally,   New   York Criminal Procedure Law demands the
District Attorney's Office to maintain a flow of information with
law enforcement agencies to ensure compliance with discovery
obligations and timely disclosure of all                  Brady and GigJio
information.



                                         J
          Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 5 of 7



          L4. To keep this f low of information requires
scrupulously building and preserving a trust between the District
Attorney's Office and the           1aw enforcement agencies   that create the
records. Directing the District Attorney's Office to refease such
information   and thereby bypass input and possible objections
from the law enforcement agency coul-d jeopardize that trust,
threaten the vital flow of information, and ruln prosecutions.
          15. The decision to refraj-n from calling Officer Hassett
to the witness stand was also informed by a review of protected
federal grand jury material, which for other purposes is
conf   idential-.
              L6. Plaintiff's          fourth   and last    request is for
interagency communications between the District Attorney's Office
and the BuffaLo Police Department, regarding the former's "concerns
about misconduct committed by and/or the testj-monial credibility           of
BPD    officers     ,Joseph   Hassett, Richard Hy, and Thomas Zak."
              L7   . To date, the only officer the District Attorney's
Office has determined never to call as a wit,ness is Officer Hassett.
There is no list of "problem offj-cers. " The letter attached is the
only correspondence the Distrlct Attorney's Office has that meets
plaintiff's request, and it is being freely disclosed because it
represents a final agency determination of public interest.
              i-8.    Upon    information and belief, the District Attorney's
Office has no documents regarding communj-cations with                     Iaw


                                          4
        Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 6 of 7



enforcement agencies about its concerns with officer credibility             or
misconduct.       If   the District     Attorney's Office had any such
documents, they would             be shielded from public disclosure as
interagency materials         .


              WHEREFORE,      it is respectfully requested that this Court
j-ssue an order quashing the subpoena dated Nlay            25   ,   202L.



                                            MI         ,f            RY
                                            Assistant D strict Attorne
                                            Erie County District,
                                            Attorney's Office
                                            25 Delaware Avenue
                                            Buffalo,    New York ]-4202
                                            (7L6) Bsg-2473
                                            michael- . hill-ery@erie . sov
Subscribed and sworn to before         me
this 1l-th day of,June , 202I.
                         n\




 E   INE J.     LL]AMS
Notary Public, State of New York
Qualified in Erie County
My commission expires 9/4/202L




                                        5
           Case 1:18-cv-00719-CCR Document 99 Filed 06/11/21 Page 7 of 7




UNITED STATES DISTRICT            COURT
               FOR THE
WESTERN     DISTRICT OF NEW         YORK


BI-.,ACK   LOVE RESISTS       IN THE RUST, et dI.,
                                        Plaintiff
                                                             AFFIDAVTT
                                                             OF SERVICE
             -vs-
                                                             1B -   cv-   71- 9
CITY OF BUFFALO,         et aI
                                               Defendant

STATE OF NEW YORK
COUNTY OF ERIE                   SS:
CITY OF BUFFALO
               ELAfNE    J.    WII-,I-,IAMS,   being duly sworn, deposes and says:

           That she is over the age of twenty-one (2L) years; that
on June LL, 202I, she served the within Notice of Motion and
Affidavit upon Darius Charney, Esq., attorney for plaintiff,
addressed to Darius Charney, Esq., at his office located at Center
for Constitutional Rights , 666 Broadway, 7i'h floor, New York, New
York, !00L2, by depositing a t,rue copy of same, securely enclosed
in a postpaid wrapper, in a post office box regularly maintained by
the United States Postal Service at the Erie County Hall in the City
of Buffal-o, New York in the above-captioned matter.                       ,




                                               ELA    'J
                                                            IAMS

Subscribed and sworn to before
me on lTune     11,   2021,.



  MI                ILLERY
Notary      ic, State of ew York
Qualified j-n Erie Count
My Commission Expires 3/29/2022
